Case 1:18-cv-12061-FDS Document 1 Filed 10/03/18 Page 1 of 11

United States District Court

DISTRICT OF MASSACHUSETTS

CIVIL ACTION
D()CKET NUMBER:

CARLOS ALMODOVAR,
PLAINTIFF

V.

ROBERT WILKIE, SECRETARY, UNITED
STATES DEPARTMENT OF VETERANS
AFFAIRS ,

DEFENDANT

 

COMPLAINT AND JURY TRIAL DEMAND

NOW COMES Carlos Almodovar [hereinafter “the Plaintift”] and files this law suit
against Robert Wilkie in his capacity as the Secretary of the Department of Veterans Affairs and
states as follows:

1. This is an action for damages against Robert Wilkie, the Secretary of the U.S.
Department of Veterans Affairs [hereina&er “Defendant”] for disability, retaliation, and gender
discrimination against the Plaintiff with respect to the terms and conditions and privileges of
employment because he is disabled due to his wartime service with the U.S. Navy as a Corpsman
with the Fleet Marines, participated in the Equal Employment Opportunity (EEO) process, and
his sex (male gender).

I- MICTION

2. This action arises under Title VII of the Civil Rights Act of 1964, as

 

Case 1:18-cv-12061-FDS Document 1 Filed 10/03/18 Page 2 of 11

amended, 42 U.S.C. 2000e, et seq., and the Civil Rights Act of 1991, 42 U.S.C. 1981(2018).

3. The Court has jurisdiction pursuant to 28 U.S.C. 1331 and 28 U.S.C. §
1343(4) (2018).

II. M

4. Venue is proper in the U.S. District Court for the District of Massachusetts
because the Defendant is headquartered in the District of Columbia and part of the events giving
rise to the claims herein have occurred in Bedford Massachusetts and under the Defendant’s New
England Health Care System, Administrative Offrces located at 200 Springs Road, Building 61
Bedford, MA 01730. The Defendant is subject to personnel jurisdiction. See 28 U.S.C. §

l39l(e) and part of the alleged acts of discrimination took place in the Commonwealth of

Massachusetts.
III. EXHAUSTION OF ADMlNISTRATIVE REMEDIES
5. All conditions precedent to bringing this action have occurred.
6. The jurisdictional prerequisites of this lawsuit have been satisfied
7. As required Plaintiff sought timely EEO counseling for the alleged discrimination

on or about March 15, 2016.

9. Subsequently Plaintiff filed a Formal Complaint of Discrimination against the
Defendant with Defendant’s Offrce of Resolution Management (ORM) on or about April 8, 2016
that was accepted and assigned ORM Complaint Number: 200H-0402-2016102073.

10. In or about December 2016 the Defendant’s ORM accepted Plaintiff’ s Forrnal

Complaint of Discrimination and issued its Final Agency Decision in favor of the Defendant.

Case 1:18-cv-12061-FDS Document 1 Filed 10/03/18 Page 3 of 11

11. On January 5, 2017 Plaintiff filed a timely appeal with the Equal Employment
Opportunity Commission (EEOC) which was accepted and docketed as EEOC Case No: 520-
2017-00248X.

12. Since the date of Plaintiff" s filing of an appeal with the EEOC it has been
approximately 636 days without a final decision by the EEOC.

13. On August 22, 2018 the EEOC conducted a prehearing conference as its first
action in Plaintiff" s appeal and subsequently assigned a future hearing date of` January 23, 2019
meaning the earliest final decision possible would be 748 days after filing his appeal with the
EEOC. Plaintiff has chosen to file this action with this Court as allowed by law. See 29 C.F.R.
§1619.407(d) (2018).

IV. PARTlES

14. The Plaintiff is a resident of` the Town of Brunswick, State of Maine, in County of
Cumberland.

15. Defendant the United States Department of` Veterans Affairs [hereinafter “the
Defendant”] is “an executive department” of the United States governrnent, pursuant to 38
U.S.C. § 301, and an “agency” within the meaning of the Administrative Procedure Act (APA) 5
U.S.C. § 551(a) (2018).

16. The Defendant agency is presently headquartered at 810 Vermont Avenue NW,
Washington, DC 20571. Defendant Robert Wilkie is the Secretary of the Department of
Veterans Affairs and is responsible f`or its “control, direction, and management.” See 38 U.S.C.
§ 303 (2018). Defendant Wilkie is sued in his official capacity as the Secretary of the

Department of Veterans Affairs.

 

Case 1:18-cv-12061-FDS Document 1 Filed 10/03/18 Page 4 of 11

17. At all relevant times Defendant has employed more than twenty employees and
otherwise met the jurisdictional prerequisites of` Title VII of` the Civil Rights Act of` 1964 as
adopted by the Americans With Disabilities Act.

18. At all relevant times, Defendant agency has been a covered entity under Section
101(2) Of the ADA, 42 U.S.C. § 12111(2) and this Court has jurisdiction of the claims in this
complaint pursuant to Title VII of the Civil Rights Act, 42 U.S.C. § 2000e et seq., and 28 U.S.C.
§ 1331.

IV. FACTUAL ALLEGATIONS

19. Plaintiff is employed as a Diagnostic Radiologic Technologist at the Defendant’s
Department of` the Veterans Af`fairs Hospital in Togus, Maine which is part of` the New England
Health Care System located at 200 Springs Road, Building 61 Bedford, MA 01730. The
Defendant is subject to personnel jurisdiction. See 28 U.S.C. § 1391(e).

20. Beginning in 2013, and continuing to the present, Plaintiff was repeatedly denied
training and employment opportunities The training opportunities included Magnetic Resonance
Imaging (MRI) training and employment opportunities that included Lead Diagnostic Radiologic
Technologist.

21. Defendant denied Plaintiff employment and other benefits and privileges of
employment and subjected him to retaliation and a hostile work environment based on his
participation in prior EEO protected activity that included the investigation and testimony in a
coworkers 2012 discrimination complaint, and complainant’s 2013 racial discrimination
complaint, The Plaintiff’s racial discrimination complaint was settled in his favor with a 2014
settlement agreement During the same time periods Plaintiff was and continues to be subjected

to on discrimination and retaliation because of his protected activity, disability, and male gender.
4

Case 1:18-cv-12061-FDS Document 1 Filed 10/03/18 Page 5 of 11

22. Defendant’s Chiefs of the Radiology Service that included Dr. Charles Crans, the
Boston, Massachusetts Radiology Supervisor, Radiology Supervisors Keith Thibault, and
Kimberly Metcalf, repeatedly refused to select Plaintiff for positions for which he was qualified
that included Lead Radiological Technician and MRI Supervisory Position had he received the
denied training.

23. The Defendant and responsible management officials (ROM’s) appointed lesser
qualified applicants over the Plaintiff who is a 100% preference-eligible disabled veteran without
the proper procedures required by the Office of Personnel Management (OPM) and without
delegated authority.

24. The Defendant and responsible management officials (ROM’s) appointed lesser
qualified female applicants over Plaintiff who is a 100% preference-eligible disabled veteran
without designated authority from the Office of Personnel Management (OPM), and failed to
follow other regulatory requirements and law.

25. The effect of the practices complained of by Plaintiff in this action have deprived
him of equal employment opportunities and otherwise adversely affect his status as an employee
and benefits and privileges of employment because of his disability, sex (male gender), and in
retaliation for participating in the protected activities of the EEO process.

26. The Defendant and RMO’s, which included the facility director, knew Plaintiff
protested the discriminatory practices complained of herein without remedial action being taken.
Defendant and RMO’s knew, or should have known, that its practices were unlawful and in
violation of Plaintiff’ s civil rights.

27. The Defendant’s conduct described herein allege conduct which constitutes

unlawful employment practices and discrimination against Plaintiff on account of his known

Case 1:18-cv-12061-FDS Document 1 Filed 10/03/18 Page 6 of 11

disability and or perceived disability and exercise of his rights protected by the American with
Disabilities Act (ADA) in violation of 42 U.S.C. §§ 12112 and 12117 (2018).

28. Defendant’s took the aforementioned actions against Plaintiff in retaliation for

prior his prior and continuing protected activity which include testifying in an EEO complaint in
2012, for filing a complaint of racial discrimination in 2013 that was settled in his favor in 201,
and continuing to oppose Defendant’s violation of his civil rights.

29. The unlawful employment practices complained of were and are intentional and
continuing as of the date of filing action.

30. By the conduct described in Paragraphs 19 through 29 above, Defendant has
engaged in unlawful employment practices and discriminated and retaliated against Plaintiff on
account of his known disability and or perceived disability and exercising of his rights protected
by the ADA in violation of 42 U.S.C. Section 12112, and for retaliation for participation in the
protected activity of the EEO process.

COUNT I
MLITY DISCRIMINATION

31. Plaintiff incorporates herein the allegations set out in paragraphs one through 1-
30 as if the same were fully set forth at length.

32. Defendant continues to deny Plaintiff training that would qualify him for
employment, advancement, and privileges and benefits of employment that include higher pay
and responsibilities because he is a 100% disabled wartime service connected veteran.

33. On January 22, 2016 Defendant did not select Plaintiff for the position of Lead

Radiological Technician in violation of his civil rights. Defendant selected a lesser qualified

Case 1:18-cv-12061-FDS Document 1 Filed 10/03/18 Page 7 of 11

and/or non-preference eligible applicant The Defendant continues selecting lesser qualified and
or non-preference eligible applicants for positions and training Plaintiff is qualified for.

34. Defendant denied, and continues to deny, training leading to promotions such as
providing and or overseeing MRI procedures. By denying Plaintiff training the Defendant is
denying him the benefits and privileges of employment that include higher pay and
responsibility

35. Defendant denied, and continues to deny, employment that would give Plaintiff
an increase in salary and other benefits and privileges of employment because of his known or
perceived disability of a 100% wartime service connected disabled veteran.

36. Defendant’s disability discrimination against Plaintiff is continuing.

COUNT II
RETALIATION

37. Plaintiff hereby incorporates by reference the allegations contained in paragraphs
1 through 36 as if the same were fully set forth at length.

38. Plaintiff was and is being denied employment based on his prior EEO protected
activity which included a discrimination complaint by a coworker in 2012 and his 2014 EEO
racial discrimination complaint that was subsequently settled in his favor.

39. The Defendant’s failure to provide Plaintiff and training and other employment
and its benefits constitutes harassment in violation of Title VII of the Civil Rights Act of 1964.

40. Defendant’s collective conduct and actions against the Plaintiff are because he is a
100% wartime service connected disabled veteran and preference eligible, and for participation

in the protected activity of the EEO process.

Case 1:18-cv-12061-FDS Document 1 Filed 10/03/18 Page 8 of 11

41. Since his participation in protected EEO activities that included, opposition to
discriminatory conduct, investigations of alleged discriminatory conduct, and EEO testimony by
Plaintiff the Defendant has harassed Plaintiff and its harassment and retaliatory conduct is
ongoing

42. Plaintiff has been damaged by the Defendant’s prohibited conduct which includes
failure to employ, failure to provide training needed for retention and promotions, and higher pay
and other benefits and privileges of employment currently and in the future.

C_OD_N_.LII
SEX (GENDER) I)ISCRIMINATION

43. Plaintiff hereby incorporates by reference the allegations contained in paragraphs
1 through 42 as if the same were fully set forth at length.

44. The Defendant took collective conduct and actions against the Plaintiff by
denying him employment and training because of his male gender in violation of Title VII of the
Civil Rights Act of 1964.

45. The Defendant’s actions against Plaintiff have created a work environment that is
intimidating, hostile and offensive to the Plaintiff that would be considered hostile and offensive
by a reasonable person.

46. Plaintiff has lost wages due to the prohibited conduct by Defendant.

COUNT IV
HARASSMENT AND HOSTILE WORK ENVIRONMENT
47. Plaintiff hereby incorporates by reference the allegations contained in paragraphs

1 through 46 as if the same were fully set forth at length.

Case 1:18-cv-12061-FDS Document 1 Filed 10/03/18 Page 9 of 11

48. The Defendant took collective conduct and actions against the Plaintiff by
denying him employment and training because he 100% wartime service connected disabled
veteran and because of his male gender which constitutes harassment in violation of Title VII of
the Civil Rights Act of 1964.

49. The Defendant’s actions against Plaintiff have created a work environment that is
intimidating, hostile and offensive to the Plaintiff that would be considered hostile and offensive
by a reasonable person.

50. Plaintiff has lost wages due to the Defendant’s prohibited conduct.

COUNT V
DISPARATE TREATMENT-
FAILURE TO HIRE AND PROVIDE TRAINING
ON ACCOUNT OF DISABILITY and SEX gGENDER[

51. Plaintiff hereby incorporates by reference the allegations contained in paragraphs
l through 50 as if the same were fully set forth at length.

52. The Plaintiff is a member of two statutorily protected classes; he is a Hispanic
American (Puerto Rican), and he is male.

53. The Plaintiff was and is qualified for the job of Lead Radiological Technician and
would be qualified for the MRI Supervisory Position if he had not been subjected to disparate
treatment and denied MRI training. He has twenty years of experience of military service as a
U.S. Navy Corpsman with the Fleet Marines.

54. The Plaintiff currently has an Associates of Arts in Business Administi'ation
Degree.

55. During his military service Plaintiff held the positions of Lead Petty Officer and

Lead Radiological Technologist in three X-ray Clinics, and Lead Petty Officer in an ancillary
9

Case 1:18-cv-12061-FDS Document 1 Filed 10/03/18 Page 10 of 11

clinic where he was in charge of X-ray, pharmacy, and other relevant administrative medical
services provided to active duty U.S. Marine and Navy Personnel.

56. Plaintiff is a 30% or more disabled male preference-eligible wartime service
connected veteran. As such he is entitled to employment rights greater than those of lesser
disabled veterans and or other applicants open to United States Citizens. Plaintiff" s additional
employment opportunity has been given by Congress for wartime service in combat zones as a
U.S. Navy Corpsman with the U.S. Navy Fleet Marines.

58. The Defendant’s continuing disparate treatment has damaged Plaintiff by its
collective conduct, which include failure to employ, failure to provide training leading to
employment that include higher pay and other benefits and privileges of employment currently

and in the future.

WHEREFORE, Plaintiff requests this Honorable Court to:
A. Enjoin Defendant from engaging in any employment practice that violates
Title VII or any other discriminatory law, rules, or regulations, or civil rights;
B. Grant a judgment requiring Defendant to pay to Plaintiff any back wages
and back benefits found to be due and owing at the time of trial, compensatory
damages in an amount to be proved at trial, and prejudgment interest thereon;
C. Grant Plaintiff costs and an award of reasonable attorney's fees; and
D. Grant Plaintiff such further relief as the Court deems just and equitable

JURY TRIAL DEMAND

Plaintiff requests a trial by jury on all counts and claims for relief in this action.

10

 

Case 1:18-cv-12061-FDS Document 1 Filed 10/03/18 Page 11 of 11

Date: October 2 2018 Respectfully submitted for
Carlos Almodovar by his . ttorney,

 

  
 

7 /
' _4{/&
/Robert F. 8tone, Esq (BBO # 644258)
Law Office of Robert F. St

P.O. Box 183
South Deerfield, MA 01373
(413) 269-4421

rfstoneesg(a`)comcast.net

11

 

